Citation Nr: 0017300	
Decision Date: 06/30/00    Archive Date: 07/05/00

DOCKET NO.  96-12 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a stomach condition 
as a result of exposure to ionizing radiation.

2.  Entitlement to service connection for prostate cancer as 
a result of exposure to ionizing radiation.

3.  Entitlement to service connection for colon cancer as a 
result of exposure to ionizing radiation.

4.  Entitlement to service connection for cataracts as a 
result of exposure to ionizing radiation.

5.  Entitlement to service connection for a skin condition as 
a result of exposure to ionizing radiation.

6.  Entitlement to service connection for a pilonidal cyst as 
a result of exposure to ionizing radiation.

7.  Entitlement to service connection for a low sperm count 
as a result of exposure to ionizing radiation.

8.  Entitlement to service connection for the death of the 
veteran's child as a result of exposure to ionizing 
radiation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to 
January 1946 and from March 1951 to March 1955.  His claims 
come before the Board of Veterans' Appeals (Board) on appeal 
from rating decisions issued in August 1993 and August 1997 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Los Angeles, California.





REMAND

An August 1993 rating decision denied service connection for 
stomach problems, prostate cancer, colon cancer, cataracts, a 
skin condition, and a pilonidal cyst.  The veteran filed a 
timely substantive appeal with respect to each of those 
issues.  In a VA Form 9 (Appeal to the Board of Veterans' 
Appeals) dated in February 1996, the veteran indicated that 
he wished to be scheduled for a hearing before a Member of 
the Board in Washington, DC.  In a June 1996 letter, however, 
the veteran clarified that he wanted his Board hearing to be 
held at the local regional office in Los Angeles, California.  
To date, however, the veteran has only been provided a 
hearing before a hearing officer at the RO, while no Board 
hearing has been held.

While those claims were pending, the veteran filed additional 
claims for service connection for a low sperm count and for 
the cause of his child's death as a result of exposure to 
ionizing radiation.  These claims were denied by the RO in an 
August 1997 rating decision, and the veteran responded by 
filing a substantive appeal with respect to both issues.  
During the development of these claims, it appears as though 
the other issues on appeal from the August 1993 rating 
decision have been ignored.  It is also unclear whether the 
veteran wishes to address these issues at a Board hearing.

In view of the foregoing, this case his hereby REMANDED to 
the RO for the following action:

The RO is requested to clarify with the 
veteran whether he still desires a 
hearing before a Member of the Board at 
the RO with respect to the issues on 
appeal.  If he still desires a hearing, 
the RO should take all necessary steps 
to schedule the veteran for a hearing 
before a Member of the Board at the 
local Regional Office in Los Angeles, 
California, as soon as practicable.


Once the veteran has been afforded the requested hearing, or 
in the event that he withdraws his hearing request or fails 
to appear, the case should be returned to the Board for 
appellate consideration.  No action is required of the 
veteran until he is notified by the RO.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




